Citation Nr: 1829076	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  10-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for a right ankle disorder, to include as secondary to a left ankle disorder.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, from September 1978 to September 1982, and from February 2003 to June 2003.  He had additional periods of active duty for training with United States Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision, which, inter alia, denied the Veteran's petition to reopen his service connection claim for a left ankle condition and denied service connection for a right ankle condition.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In January 2011, the Veteran testified during a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The appeal was remanded in October 2011 following the Veteran's request for an additional Board hearing.  In March 2012, the Veteran testified during a hearing before a second Veterans Law Judge.  A transcript of that hearing is also of record. 

The Board notes that this appeal is being addressed by a panel of three judges, to include the two Veterans Law Judges who conducted the Board hearings in January 2011 and March 2012.  See 38 C.F.R. § 20.707 (2017).  The United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the March 2012 Board hearing, however, the Veteran submitted a statement waiving his right to an additional Board hearing before a third Veterans Law Judge.

In September 2014, the Board reopened the claim for service connection for a left ankle disability, and remanded both claims for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional evidence, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified evidence and provided the Veteran with a VA examination in October 2014.  In April 2015, the AOJ issued a  supplemental SOC (SSOC) reflecting the continued denial of the claim.

In November 2015, the Board again remanded both claims for further evidentiary development and adjudication.  In that remand, the Board instructed the AOJ to obtain additional evidence, obtain an addendum opinion from the October 2014 VA examiner, and then re-adjudicate the claims.  The AOJ obtained the identified evidence and an addendum opinion in December 2015.  In August 2016, the AOJ issued an SSOC reflecting the continued denial of the claim. 

As for the matter of representation, the Board notes that the prior remands of these matters listed Veterans of Foreign Wars of the United States(VFW)  as the Veteran's representative.  In a VA Form 21-22a, Appointment of Individual as Claimant's Representative (executed in September 2016, and received in October 2016), the Veteran designated private attorney Kathy Lieberman as his representative; however, that representation is limited to a matter not currently before the Board.  Nevertheless, in a March 2018 letter, VFW requested authorization to withdraw representation from the case, and the Board has granted such request.  s such, the Veteran is currently not represented in connection with his rigfht and left ankle disability claims.  .

Also, while the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS), and Virtual VA (Legacy Content Manager) claims processing systems. 

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for gout has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and  it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).


REMAND

Unfortunately, the Board finds that additional evidentiary development is again necessary before an appellate decision can be reached on the service connection claims on appeal.

In its November 2015 remand, the Board noted the October 2014 VA examiner's opinion that there was no etiological link between the reported in-service injury and the Veteran's current ankle problems because there was "no information to corroborate" the Veteran's reported in-service fall.  The examiner also relied on the Veteran's report at the examination that he had been unable to run following the 2003 injury, which the examiner stated conflicted with a post-service treatment record dated in July 2007 that referenced the Veteran's report of "jogging every day."  The Board found that the VA examiner relied on this finding of incredibility to offer a negative etiological opinion without discussing the Veteran's contentions of continuity of symptomatology in any detail.  The Board remanded for an addendum opinion and instructed the October 2014 VA examiner to discuss the Veteran's contentions concerning the in-service onset and continuity of ankle pain and swelling, as described by the Veteran and corroborated by the Veteran's fellow soldier in an April 2015 statement.  

A December 2015 VA addendum opinion from the October 2014 VA examiner reflects diagnoses of left ankle peroneal tenosynovitis, mild peroneous longus tendinosis, split tear peroneousbrevis tendon, posterior tibialis tenosynovitis, torn anterior talofibular ligament, and osteochondral lesion talar dome; and right ankle peroneal tenosynovitis, posterior tibial tenosynovitis, anterior talofibular ligament sprain, and Achilles tendinosis.  The examiner reviewed the claims filed, to include the April 2015 statement from the Veteran's fellow soldier.  Despite the corroborating statement, the examiner once again stated that there was no information to corroborate the Veteran's contention of ankle trauma from a 2003 jump.  He also once again noted that the Veteran's report during the October 2014 VA examination that he had been unable to run following the 2003 injury conflicted with his post-service treatment record from July 2007 noting the Veteran's report of "jogging every day."  

The examiner opined that the left ankle disorder was less likely than not due to the Veteran's military service, but rather at least as likely as not due to complications of his condition of gout.  The examiner stated that the tenosynovitis, tendinitis, and ligament conditions were at least as likely as not secondary to chronic urate crystal deposition in soft tissues of his feet and ankles.  In addition, the examiner concluded that the right ankle disorder was less likely than not medically related, caused, or made worse by his military service, and that rather it was secondary to the Veteran's gout.  The examiner found that there was no evidence of gout prior to 2007, which was years after his separation from service.  

While the examiner reported review of the claims file, to include the April 2015 statement from a fellow soldier, he did not address or provide reasons for accepting or rejecting the Veteran's statements of continuity or the April 2015 statement.  Instead, the examiner referred to the October 2014 VA examination findings and provided a negative nexus opinion without providing complete, clearly-stated rationale for all opinions based on full consideration of the lay statements from the Veteran and his fellow solider.  The examiner also did not provide an opinion as to whether the right ankle has been caused or made worse by a left ankle disorder.  

Accordingly, the Board finds that there is insufficient competent medical evidence on file to decide the claims on appeal, necessitating another remand of these matters.  See  Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes action to provide an examination or to obtain a medical opinion, it must ensure that one is provided or obtained that is adequate for the determination being made).

Specifically, the AOJ should arrange to obtain further medical opinions addressing the etiology of the Veteran's claimed right and left  ankle disorders.  In opining as to whether any such disorder had its origin in service, the physician  must discuss the Veteran's contentions concerning the in-service onset and continuity of ankle pain and swelling, as described above and corroborated by the Veteran's fellow soldier in the April 2015 statement.  Further, for any right ankle disorder deemed not medically related to service, the physician must also opine as to whether there is a secondary relationship to a left ankle disorder.  All opinions must be based upon consideration of the Veteran's documented history and all lay assertions, through careful consideration of all records in the claims file.  Such opinions are needed to fully and fairly evaluate the claims on appeal..  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017).

To this end, the e AOJ should arrange to obtain from an appropriate physician the addendum opinions needed to resolve these claims, based on claims file review, if possible.   The AOJ should only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinions.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the San Juan VA Medical Center (VAMC) dated through April 2015.  The Board emphasizes that records generated by VA and federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the San Juan VAMC all records evaluation and /or treatment of the Veteran since April 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards outstanding private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically reference records of a private psychiatric hospitalization in Portsmouth, Virginia, within 120 days of his service discharge

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Also while these matters are on remand, the AOJ should sent to the Veteran a letter concerning his representation status, and afford him full opportunity to designate another representative in connection these claims, if he so desires.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send the Veteran a letter concerning his representatrion status, and afford him full opportunity to designate a new representative in connection with his claims for service connection for right and left ankle disabilities. 

2.  Obtain from the San Juan VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, dated since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
3.  Send to the Veteran (and any representative)  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA o obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include records of a private psychiatric hospitalization in Portsmouth, Virginia, within 120 days of his service discharge.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain from the December 2015 VA examiner addendum opinions addressing the etiology of right and left ankle disabilities.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For each diagnosed ankle disorder, the physician  must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder began in service or is othe medically related to the Veteran's  military service.  

Notably, the ankle diagnoses of record include left ankle peroneal tenosynovitis, mild peroneous longus tendinosis, split tear peroneousbrevis tendon, posterior tibialis tenosynovitis, torn anterior talofibular ligament, and osteochondral lesion talar dome; and right ankle peroneal tenosynovitis, posterior tibial tenosynovitis, anterior talofibular ligament sprain, and Achilles tendinosis

In providing each equested opinion, the physician examiner must consider and discuss the Veteran's contention that his ankle disorder began on active duty following the 2003 jumping injury, the occurrence of which is corroborated by the April 2015 statement from a fellow soldier. 

Also, for each right ankle disorder deemed not medically related to service, the physician must also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder was caused, or is or has been aggravated (chronically worsened beyond natural progression) by a left ankle disorder.  If aggravation is found, the examiner must specify the baseline level of disability prior to aggravation, and the measurable increase in disability resulting from the aggravation. 

In addressing the above, the physician , the examiner must specifically consider and discuss all medical and other objective of evidence , as well as all lay assertions, to include as to the occurrence of in-service injury, and as to the nature, onset, and continuity of symptoms (including ankle pain and swelling).

Notably, the lack of medical treatment for or diagnosis of ankle problems during service or shortly thereafter should not, alone, form the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and his fellow soldier is competent to report his observations; all assertions in this regard should be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Steagall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran (and any representative)  an SSOC that includes clear reasons and bases for all determinations, and afford him (or them) an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_______________________________          _______________________________
            JAMES L. MARCH                                     JACQUELINE E. MONROE
            Veterans Law Judge                                            Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals



_______________________________
JONATHAN HAGER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


